Title: 114. A Bill Declaring When the Death of Persons Absenting Themselves Shall be Presumed, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that any person absenting himself beyond sea, or elsewhere, for seven years successively, shall be presumed to be dead, in any case wherein his death shall come in question, unless proof be made that he was alive within that time. But an estate recovered in any such case, if in a subsequent action or suit the person presumed to be dead shall be proved to be living, shall be restored to him who shall have been evicted; and he may moreover demand and recover the rents and profits of the estate, during such time as he shall have been deprived thereof, with lawful interest.
